NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  LUIS MARTINEZ-ROMERO, Appellant.

                             No. 1 CA-CR 16-0441
                               FILED 4-4-2017


           Appeal from the Superior Court in Maricopa County
                      No. CR2013-002008-001 DT
                  The Honorable Daniel J. Kiley, Judge

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Farnum, Phoenix
By Nicole Farnum
Counsel for Appellant
                     STATE v. MARTINEZ-ROMERO
                         Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Kent. E. Cattani and Chief Judge Michael J. Brown joined.


W I N T H R O P, Judge:

¶1              Luis Martinez-Romero (“Appellant”) appeals his convictions
and sentences for three counts of sexual abuse, fourteen counts of sexual
conduct with a minor, two counts of attempted sexual conduct with a
minor, and one count of child molestation. Eleven of Appellant’s
convictions are dangerous crimes against children. Appellant’s counsel has
filed a brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders
v. California, 386 U.S. 738 (1967); and State v. Leon, 104 Ariz. 297, 451 P.2d
878 (1969), stating that she has searched the record on appeal and found no
arguable question of law that is not frivolous. Appellant’s counsel therefore
requests that we review the record for fundamental error. See State v. Clark,
196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999) (stating that this court
reviews the entire record for reversible error). This court allowed Appellant
to file a supplemental brief in propria persona, but he has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A).1 Finding no reversible
error, we affirm; however, we correct the sentencing minute entry to reflect
that Counts 9 and 10 are repetitive offenses.

                FACTS AND PROCEDURAL HISTORY2

¶3             In April 2013, a grand jury issued an indictment, charging
Appellant with twenty-one felonies: Counts 1 and 19, sexual abuse, each a
class three felony; Count 9, sexual abuse, a class five felony; Counts 2, 5, 6,


1     We cite the current version of the applicable statutes unless revisions
material to this decision have occurred since the dates of the offenses, in
which case we note the relevant changes herein.

2      We view the facts in the light most favorable to sustaining the
verdicts and resolve all reasonable inferences against Appellant. See State
v. Kiper, 181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).


                                      2
                     STATE v. MARTINEZ-ROMERO
                         Decision of the Court

7, 8, 11, 12, 13, 14, 15, 16, 17, 20, and 21, sexual conduct with a minor, each
a class two felony; Counts 3 and 10, attempted sexual conduct with a minor,
each a class three felony; and Counts 4 and 18, child molestation, each a
class two felony. See A.R.S. §§ 13-1001 (attempt), -1404 (sexual abuse), -1405
(sexual conduct with a minor), -1410 (molestation of a child). Counts 1
through 17 allegedly involved victim 1; Counts 18 through 21 allegedly
involved victim 2. As to victim 1, Counts 1 through 8 were alleged as
dangerous crimes against children because victim 1 was under the age of
fifteen when those crimes were committed, see A.R.S. § 13-705 (formerly
A.R.S. § 13-604.01), and Counts 9 through 17 were not so alleged because
victim 1 was fifteen or more years of age when those crimes were
committed; however, the indictment also alleged in Counts 10 through 17
that Appellant was victim 1’s stepparent at the time of the crimes. All
counts involving victim 2—Counts 18 through 21—were alleged as
dangerous crimes against children because victim 2 was under the age of
fifteen at the time those crimes were committed.

¶4              The State presented the following evidence at trial: Victim 1
was born in 1996; when she was approximately eight years old, her mother
married Appellant. Beginning almost immediately after the marriage,
Appellant began engaging in sexual conduct with victim 1. At trial, victim
1 testified as to specific instances of sexual conduct occurring when she was
eight or nine years old, when she was eleven or twelve years old, and when
she was fifteen years old.

¶5             Victim 2, who was born in 1997, is victim 1’s cousin; Appellant
was married to her aunt. Victim 2 testified that Appellant touched her
inappropriately on three occasions when she was thirteen and fourteen
years old. In November 2011, victim 2 told her mother (victim 1’s aunt)
about the sexual abuse, and they reported it to the police. After being
questioned by her aunt the next day, victim 1 also acknowledged being
sexually abused by Appellant, which led to an additional police report.
Because the last incident of sexual abuse had occurred approximately four
days earlier, and victim 1 had not bathed since, victim 1 received a medical
examination, and the attending nurse swabbed victim 1’s body for potential
DNA evidence. A DNA analyst obtained a DNA profile on two samples
from victim 1’s lower back. In the opinion of the DNA analyst, Appellant
could not be excluded as being a contributor of the DNA samples.

¶6            During an interview with a detective, Appellant confessed to
the allegations made by victims 1 and 2. He later wrote letters of apology
to them and to victim 1’s mother.



                                      3
                      STATE v. MARTINEZ-ROMERO
                          Decision of the Court

¶7             The jury acquitted Appellant of Count 18, molestation of a
child, but convicted him as charged of each of the other twenty counts. The
trial court sentenced Appellant to consecutive terms of life imprisonment
for Counts 2 and 5, and a combination of consecutive (and concurrent)
terms totaling 122 years, to be served consecutively to the two life terms.
Appellant filed a timely notice of appeal.

                                 ANALYSIS

¶8            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
2 P.3d at 96. The record reflects that Appellant received a fair trial. The
evidence presented at trial was substantial and supports the verdicts.
Appellant was represented by counsel at all stages of the proceedings and
was present at all critical stages. The jury was properly comprised of twelve
members. The court properly instructed the jury on the elements of the
charges, the State’s burden of proof, and the necessity of a unanimous
verdict. The jury returned a unanimous verdict on twenty of the twenty-
one charges in the indictment, and each verdict was confirmed by juror
polling. The court received and considered a presentence report and gave
Appellant the opportunity to speak before sentencing him.3                  The
proceedings were conducted in compliance with Appellant’s constitutional
and statutory rights and the Arizona Rules of Criminal Procedure.

¶9             After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has



3       The sentences imposed for Counts 9 and 10 (sexual abuse and
attempted sexual conduct with a minor) reflect the fact that Appellant was
sentenced as a repetitive offender with regard to those counts. See A.R.S.
§ 13-703(A) (formerly A.R.S. § 13-702.02). This is consistent with the nature
of the offenses and the State’s allegation of multiple offenses not committed
on the same occasion. However, the trial court’s sentencing minute entry
identifies the counts as non-repetitive. Accordingly, we correct the June 10,
2016 sentencing minute entry to reflect that Counts 9 and 10 are repetitive
offenses. See State v. Vandever, 211 Ariz. 206, 210, ¶ 16, 119 P.3d 473, 477
(App. 2005) (recognizing that this court must correct an inadvertent error
found in the sentencing minute entry).


                                       4
                      STATE v. MARTINEZ-ROMERO
                          Decision of the Court

thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                               CONCLUSION

¶10          Appellant’s convictions and sentences are affirmed. The trial
court’s June 10, 2016 sentencing minute entry is corrected to reflect that
Counts 9 and 10 are repetitive offenses.




                           AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        5